REASONS FOR ALLOWANCE
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 5, the closest prior art is to Luck.  Luck discloses a process for obtaining a piping structure comprising: a step of cutting a straight pipe to form a bottomed first groove on the straight pipe ([0028] of Luck, circumferential groove #46 formed by milling); and a step of attaching separate cases to the straight pipe so that the piping material accommodating a knife gate therein encloses a portion of the straight pipe including the bottomed first groove and the knife gate opposes the bottomed first groove (FIGS. 4-5 of Luck, pipe shells #16, #17 attached to pipe such that valve body #11 encloses portion of pipe including groove #46); forming an opening with the knife ([0032] of Luck, cutting slide #29 pierces circumferential groove), removing the cutting slide ([0033] of Luck) and inserting a gate valve #43 to block the pipe ([0034] of Luck).  Neither Luck nor any of the other prior art references of record, however, teach or reasonably suggest forming an opening in the pipe with a blade of a knife gate having a valve main body and inserting the valve main body of the knife gate into the pipe to seal the pipe as recited in claims 1 and 5.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1 and 5.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1 and 5 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 and 5 is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746